Citation Nr: 0004221	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-37 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  That rating decision 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a skin disability.  The veteran appealed that 
decision.

During the course of appeal, in a May 1997 decision, the 
Board determined that new and material evidence had been 
presented to reopen the claim of entitlement to service 
connection for a skin disability.  At that time, the Board 
reopened the veteran's claim and remanded the case to the RO 
for further development.  Subsequently, the RO has returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A preexisting congenital skin disorder of ichthyosis is 
not shown to have undergone a permanent increase in severity 
during active service; nor was any presently diagnosed 
chronic skin disorder demonstrated during the veteran's 
service, or otherwise shown to be related to service.  





CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  38 
C.F.R. § 3.310(a) (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a skin 
disorder, which he claims resulted from solvents he was 
exposed to in his job during service as a diesel technician.  
The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service medical records include the appellant's February 1952 
entrance examination report, which noted that the appellant 
had an ichthyotic tendency in both knees.  The examiner noted 
that this condition was not considered disqualifying.  During 
his February 1956 separation examination, the examiner noted 
findings of mild generalized ichthyosis.  The remaining 
service medical records contain no evidence of any 
complaints, treatment or findings regarding a skin condition 
during service. 

The Report of Separation reflects that the appellant 
completed a course designated as diesel engine room.  

During an April 1956 VA examination, the veteran reported 
that his skin was very dry and would become itchy.  On 
examination, the examiner noted mild, scaly, dermatitis on 
the abdomen and leg.  The diagnosis was ichthyosis, 
congenital skin condition, mild.

VA outpatient records show that in May 1981, the appellant 
was treated for skin complaints and stated that he had had a 
chronic skin condition since service with dry itching skin.  
He indicated that his skin condition was due to an allergy to 
oil.  At that time the examiner observed that the skin of the 
forearm was dry.  

During an October 1981 VA orthopedic examination, the veteran 
complained of dryness, scaling, and itching of the skin, 
which was continuous.  That examination did not address or 
evaluate any skin condition.

In November 1994, the appellant was treated by VA for a rash 
that covered his entire body, and which was diagnosed as 
contact dermatitis.  During a subsequent dermatology consult 
examination in January 1995, the appellant was seen with 
complaints of dry itchy rash.  On examination, the examiner 
found that the scalp was scaly, and the total body showed 
dry, flaky, non-erythematous skin.  The report contains 
diagnoses of asteatotic dermatitis and seborrheic dermatitis.  
On both occasions, the appellant gave a 40 year history of 
the skin disorder.

During a March 1996 hearing, the appellant testified that his 
inservice job as a diesel technician exposed him to solvents.  
He stated that after service he developed a skin condition 
and sought treatment at the VA and with private physicians.  
He further stated that to his knowledge, he did not have 
ichthyosis upon entrance into the military.  He learned of it 
when he was released, when he was told of a skin condition.  
The appellant also testified that he had been employed as a 
floor covering technician and a correctional officer after 
service, and had not been exposed to solvents or chemicals in 
either job.  He stated that there was a possibility that he 
had been misdiagnosed during service, and that his current 
diagnosis of a contact form of dermatitis was related to his 
inservice job as a diesel engine mechanic.

The Board notes that the veteran failed to appear for 
scheduled VA examination for skin disorder in May 1999.  
Pertinent regulations provide that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
basis of the evidence of record. 38 C.F.R. § 3.655(b) (1999).  
Therefore, adjudication of this claim will be based on the 
evidence currently of record.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in active military service.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection may be granted for a disability aggravated 
by active service.  38 U.S.C.A. § 1153.  A veteran who served 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111, 1137.  A preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
United States Court of Veterans Appeals has held that 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran maintains that he did not have a skin disorder 
upon entrance into the military, but developed a skin 
disorder during service.  However, the record of his 
enlistment examination noted findings that he had an 
ichthyotic tendency in both knees at enlistment; and at 
separation the examiner noted similar findings, of mild 
generalized ichthyosis.  

Moreover, during the April 1956 VA examination, the examiner 
noted mild, scaly, dermatitis on the abdomen and leg.  The 
diagnosis was ichthyosis, congenital skin condition, mild.  
Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. 3.303(c). Additionally, 38 
C.F.R. 4.9 indicates that mere congenital or developmental 
defects, absent, displaced or supernumerary parts, refractive 
error of the eye, personality disorder and mental deficiency 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  Therefore, 
even if first shown in service, service connection for 
congenital disorders such as ichthyosis, is generally not 
provided for.  Therefore, service connection for a skin 
disorder of ichthyosis on a direct basis must be denied.

Given the evidence that the veteran's diagnosed ichthyosis 
disorder preexisted service and was congenital, service 
connection for ichthyosis may be granted only if that 
disorder is shown to have been aggravated by active service.  
38 C.F.R. § 3.306.  Review of the service medical records 
shows no increase in disability due to an ichthyosis 
disorder.  There are no records containing evidence to show 
complaints, treatment or findings referable to the veterans 
ichthyosis during service to show an increase in disability 
to constitute aggravation.  At his discharge examination, as 
with the initial service examination, the examiner merely 
noted the presence of the disorder.  There is no indication 
of any aggravation.  "The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact."  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  The evidence of record in this case does not show 
that a ichthyosis disorder was aggravated during service.  
Therefore, a grant of service connection on the basis of 
aggravation of a preexisting ichthyosis disorder is denied.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The veteran was first diagnosed with contact dermatitis in 
November 1994; and with asteatotic dermatitis and seborrheic 
dermatitis, in January 1995.  These diagnoses, of a chronic 
dermatitis disorder, were made nearly four decades after the 
veteran left service, and there is no competent medical 
evidence to relate either of these disorders to service.  The  
appellant has testified that he has had a skin disorder since 
service.  "A lay person can certainly provide an eye-witness 
account of a veteran's visible symptoms."  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, as a lay person, 
the veteran is not competent to give medical opinions that 
require specialized knowledge and training, such as to relate 
a current skin disorder to service.  Id. 492, 494-495.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a skin disorder.  
The evidence supports the conclusion that a preexisting and 
congenital skin disorder of ichthyosis was not aggravated 
during service.  Further, given the period of time between 
service and the first diagnosis of contact dermatitis, 
asteatotic dermatitis and seborrheic dermatitis, the evidence 
shows that these disorders were manifested many years after 
service.  Moreover, there is no competent evidence to 
etiologically relate any present skin disorder to the 
veteran's active duty military service.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, service connection must be 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  In reaching this decision 
the Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

